Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 1 of 63




EXHIBIT 5
                       Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 2 of 63




                          Matthew D. Aichele
                          maichele@raklaw.com
                   !
800 Maine Ave SW          February 25, 2021
Suite 200
Washington                VIA EDIS
DC
20004                     The Honorable Lisa R. Barton
                          Secretary to the Commission
                          U.S. International Trade Commission
                          500 E Street, SW, Room 112
Tel 202.664.0623
                          Washington, DC 20436
www.raklaw.com
                                  Re:     Certain Smart Thermostat Systems, Smart HVAC Systems, Smart
                                          HVAC Control Systems, And Components Thereof, Investigation
                                          No. 337-TA-____

            Dear Secretary Barton:

            Enclosed for filing on behalf of Complainant EcoFactor, Inc. are documents in support of
            Complainant’s request that the Commission commence an investigation pursuant to Section 337
            of the Tariff Act of 1930, as amended, concerning certain smart thermostat systems, smart HVAC
            systems, smart HVAC controls systems, and components thereof. A request for confidential
            treatment of Confidential Exhibits 12C and 67C is also being submitted.

            In accordance with the Commission’s Temporary Change to the Filing Procedures dated March
            16, 2020 (“Temporary Procedures”), and the guidance provided on the Commission’s “COVID-
            19-RELATED QUESTIONS” webpage, Complainant submits the following documents for filing
            via EDIS:

               1. A Statement on the Public Interest with respect to the remedial orders Complainant seeks
                  in the Complaint, pursuant to Commission Rule 210.8(b).

               2. One (1) electronic copy of Complainants’ Verified Complaint pursuant to Commission
                  Rule 210.8(a)(l)(i);

               3. One (1) electronic copy of the non-confidential exhibits to the Complaint, pursuant to
                  Commission Rule 210.8(a)(l)(i);

               4. One (1) electronic copy of the confidential exhibits to the Complaint, pursuant to
                  Commission Rules 201.6(c) arid 210.8(a)(l)(ii);

               5. One (1) electronic certified copy of U.S. Patent Nos. 8,423,322; 8,019,567; 10,612,983;
                  8,596,550; and 8,886,488, included with the Complaint as Exhibits 1-5, pursuant to
                  Commission Rule 210.12(a)(9)(i);

               6. One (1) electronic certified copy of the U.S. Patent and Trademark Office prosecution
              Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 3 of 63



             February 25, 2021
             Page 2
         !

        histories for U.S. Patent Nos. 8,423,322; 8,019,567; and 10,612,983; included with the
        Complaint as Appendices A1-C1, pursuant to Commission Rule 210.12(C)(1); and one (1)
        electronic copy of the U.S. Patent and Trademark Office prosecution histories for U.S.
        Patent Nos. 8,596,550 and 8,886,488, included with the Complaint as Appendices D1-E1;1

    7. One (1) electronic certified copy of the Assignment Records for U.S. Patent No. 8,019,567,
       included with the Complaint as Exhibits 6-8 and 68-69 pursuant to Commission Rule
       210.12(a)(9)(ii);

    8. One (1) electronic copy of each technical reference cited in the prosecution history for U.S.
       Patent Nos. 8,423,322; 8,019,567; 10,612,983; 8,596,550; and 8,886,488, included with
       the Complaint as Appendices A2-E2, pursuant to Commission Rule 210.12(c)(2); and

    9. A letter and certification requesting confidential treatment for the information contained in
       Confidential Exhibits 12C and 67C to the Complaint, pursuant to Commission Rules
       201.6(b) and 210.5(d).

Thank you for your attention to this matter. Please contact me should you have any question
concerning this submission.



                                                                   Respectfully submitted,

                                                                   /s/ Matthew D. Aichele

                                                                   Matthew D. Aichele

Enclosures




1
 Complainant has ordered certified copies of Appendices D1 and E1 and will supplement the Complaint with those
documents once received.
                         Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 4 of 63




                            Matthew D. Aichele
                     !      maichele@raklaw.com
800 Maine Ave SW
Suite 200
                            February 25, 2021
Washington
                            VIA EDIS
DC
20004                       The Honorable Lisa R. Barton
                            Secretary to the Commission
                            U.S. International Trade Commission
Tel 202.664.0623            500 E Street, SW, Room 112
www.raklaw.com              Washington, DC 20436

                                     Re:      Certain Smart Thermostats, Smart HVAC Systems, Smart HVAC
                                              Control Systems, And Components Thereof, Investigation No. 337-
                                              TA-____


            Dear Secretary Barton:

            Complainant EcoFactor, Inc., by counsel, hereby requests, pursuant to 19 C.F.R. §§ 210.5 and 201.6,
            confidential treatment of the confidential business information contained in Confidential Exhibits 12C and
            67C to Complainants’ Complaint transmitted herewith.

            Confidential treatment is sought for Confidential Exhibit 12C, which discloses the licensees to the Asserted
            Patents. Confidential treatment is sought for Confidential Exhibit 67C, which details EcoFactor significant
            and substantial investments in the EcoFactor Platform, the domestic industry article.

            The information described above qualifies as confidential information pursuant to 19 C.F.R. § 201.6
            because:

                a. it is not available to the public;
                b. unauthorized disclosure of such information could cause substantial harm to the competitive
                   position of Complainant and its licensees; and
                c. its disclosure could impair the Commission’s ability to obtain information necessary to perform its
                   statutory function.

            Please contact me should you have any question concerning this submission.

                                                                              Respectfully submitted,

                                                                              /s/ Matthew D. Aichele

                                                                              Matthew D. Aichele

            Enclosures
            Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 5 of 63




           THE UNITED STATES INTERNATIONAL TRADE COMMISSION
                            WASHINGTON, D.C.

 In the Matter of

 CERTAIN SMART THERMOSTAT
 SYSTEMS, SMART HVAC SYSTEMS,                         Investigation No. 337-TA-_____
 SMART HVAC CONTROL SYSTMES
 AND COMPONENTS THEREOF



                    STATEMENT REGARDING THE PUBLIC INTEREST

       Pursuant to Commission Rule 210.8(b), 19 C.F.R. § 210.8(b), Complainant EcoFactor, Inc.

(“EcoFactor” or “Complainant”) respectfully submits this Statement Regarding the Public Interest.

EcoFactor seeks a limited exclusion order excluding from entry into the United States certain smart

thermostats. smart HVAC systems, and components thereof that infringe certain claims of United

States Patent Nos. 8,423,322 (“’322 patent”); 8,019,567 (“’567 patent”); 10,612,983 (“’983

patent”); 8,596,550 (“’550 patent”); and 8,886,488 (“’488 patent”) (collectively, the “Asserted

Patents”). EcoFactor also seeks permanent cease and desist orders prohibiting the Proposed

Respondents, their subsidiaries, parents, related companies, and agents from engaging in the

importation, sale for importation, marketing and/or advertising, distribution, offering for sale, sale,

use after importation, sale after importation, or other transfer within the United States of certain

smart thermostats and components thereof that infringe one or more claims of the Asserted Patents.

Exclusion of such products from the United States will not have any material adverse effect on the

public health and welfare in the United States, competitive conditions in the United States

economy, the production of like or directly competitive articles in the United States, or United

States consumers.

       Exclusion of the Proposed Respondents’ infringing smart thermostats, smart HVAC

systems, smart HVAC control systems, and components thereof would not “deprive the public of
            Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 6 of 63




products necessary for some important health or welfare need.” Spansion, Inc. v. U.S. Int’l Trade

Comm’n, 629 F.3d l33l, 1360 (Fed. Cir. 2010). Further, because EcoFactor’s licensees and other

companies supply the market for smart thermostats, consumers would not face any significant

shortage of like or competitive products in the United States. As described in the Complaint,

EcoFactor’s licensees, as well as third parties, supply smart thermostats to the U.S. market. Thus,

this Investigation does not present an instance where a compelling public interest would supersede

entry of the requested remedial orders.

   I.       Explanation of How the Articles Potentially Subject to the Remedial Orders Are
            Used in The United States

         The products at issue in this investigation include smart thermostats, smart HVAC systems,

smart HVAC control systems, and components thereof that are commonly used by consumers in

residential and commercial applications. These smart thermostats often allow a consumer or a

utility to control a building’s heating, ventilation, and air conditioning (“HVAC”) systems

remotely, and further comprise the ability to operate more efficiently than traditional thermostats.

   II.      Identification of Any Public Health, Safety, or Welfare Concerns Relating to the
            Requested Remedial Orders

         Issuance of the requested remedial orders would have no adverse effect on the public

health, safety, or welfare in the United States. In general, concerns about a negative impact on

public health, safety, or welfare have arisen in cases involving pharmaceuticals, essential

equipment for medical treatment or implicated key national interests. See Spansion, 629 F.3d at

1360. For example, the Commission has previously concluded that access to essential medical

equipment used to treat burn victims is a significant public interest consideration because the

equipment “provide[s] benefits unavailable from any other device or method of treatment.”

Certain Fluidized Supporting Apparatus & Components Thereof, Inv. No. 337-TA-182/ 188,

USITC Pub. 1667, Comm’n Op. at 23-25 (Oct. 1984). None of these concerns are present here.


                                                 2
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 7 of 63




And as discussed further below, the requested remedial orders will not significantly impact the

overall market for smart thermostats in the United States.

          Accordingly, access to the accused products does not implicate any meaningful public

health, safety, or welfare concern. Indeed, the requested relief serves the public interest because,

as previously recognized by the Commission, there is a strong public interest in protecting

intellectual property rights. See, e.g., Certain Baseband Processor Chips and Chipsets,

Transmitter and Receiver (Radio) Chips, Power Control Chips, and Products Containing Same,

Including Cellular Telephone Handsets, Inv. No. 337-TA-543, Comm’n Op. at 136–37 (June 19,

2007). This strong interest in protecting EcoFactor’s intellectual property rights and the domestic

industry set forth in the Complaint far outweighs any hypothetical adverse effect on the public.

   III.      Identification of Like or Directly Competitive Articles That Complainant, Its
             Licensees, or Third Parties Make Which Could Replace the Subject Article If
             They Were to Be Excluded

          Smart thermostats are already available from multiple sources with which Proposed

Respondents compete. EcoFactor’s licensees and others adequately supply the market and will

continue to do so irrespective of whether the requested remedial orders are issued. Proposed

Respondents are a subset of the many suppliers of smart thermostats in the United States market,

and Proposed Respondents’ products do not contain any unique health or safety-related features.

No public interest concerns exist where the market contains an adequate supply of competitive or

substitute products for those subject to a remedial order. See, e.g., Certain Lens Fitted Film

Packages, Inv. No. 337-TA-406, Comm’n Op. at 18 (June 28, 1999). The smart thermostat market

is highly competitive, and numerous companies, including EcoFactor’s licensees, have the

capacity to replace Proposed Respondents’ infringing products for the United States market

without delay.




                                                 3
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 8 of 63




   IV.       Indication of Whether Complainant, Complainant’s Licensees, and/or Third
             Party Suppliers Have the Capacity to Replace the Volume of Articles Subject to
             the Requested Remedial Orders in a Commercially Reasonable Time

          Smart thermostats and components thereof are currently available in the United States

including products from EcoFactor’s licensees and non-Respondent third parties. EcoFactor’s

licensees and the non-Respondent third parties have the capacity to increase domestic production

of smart thermostats should demand require. In addition, non-infringing smart thermostats will

also continue to be available from third-party suppliers. Consequently, consumers would have

access to competitive non-infringing products from EcoFactor’s licensees and third parties in

amounts sufficient to meet the demand should the accused products be excluded from the United

States.

   V.        Statement of How the Requested Remedial Order Would Impact Consumers

          Consumers will have available to them in the United States marketplace a wide variety of

smart thermostats, including those supplied by EcoFactor’s licensees, as well as other competitive

non-infringing smart thermostats, if the accused products are excluded from the United States. In

view of the availability of commercial alternatives to the accused products, the exclusion of the

infringing smart thermostats and components thereof will not negatively impact consumers in the

United States. Rather, the requested relief will serve the public interest by enforcing United States

intellectual-property rights. Precluding the Proposed Respondents from importing and selling their

infringing smart thermostats and components thereof will benefit the public interest by protecting

innovators, such as EcoFactor and its licensees, who invest domestically to research and develop

new energy-efficient technology. Permitting unlicensed entities like the Proposed Respondents to

import and sell infringing smart thermostats, smart HVAC systems and components thereof would

not only devalue the licenses EcoFactor granted to other companies but would also undermine




                                                 4
           Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 9 of 63




future investment in similar technology. See Certain Display Controllers and Products Containing

Same, Inv. No. 337-TA-491/481, Comm’n Op. at 66 (Feb. 2005).




 Dated: February 25, 2021                          Respectfully submitted,

                                                   /s/ Matthew D. Aichele

                                                   Reza Mirzaie
                                                   Marc A. Fenster
                                                   Kristopher Davis
                                                   C. Jay Chung
                                                   James Pickens
                                                   RUSS AUGUST & KABAT
                                                   12424 Wilshire Boulevard, 12th Floor
                                                   Los Angeles, CA 90025
                                                   Telephone: (310) 826-7474

                                                   Matthew D. Aichele
                                                   Jonathan Link
                                                   RUSS AUGUST & KABAT
                                                   800 Maine Ave SW, Suite 200
                                                   Washington, DC. 20024
                                                   Telephone: (202) 664-0623

                                                   Attorneys for Complainant EcoFactor, Inc.




                                               5
         Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 10 of 63




         THE UNITED STATES INTERNATIONAL TRADE COMMISSION
                          WASHINGTON, D.C.

In the Matter of

CERTAIN SMART THERMOSTAT
SYSTEMS, SMART HVAC SYSTEMS,             Investigation No. 337-TA-_____
SMART HVAC CONTROL SYSTEMS,
AND COMPONENTS THEREOF


                     COMPLAINT UNDER SECTION 337 OF THE
                       TARIFF ACT OF 1930, AS AMENDED

COMPLAINANT:                           PROPOSED RESPONDENTS:
ECOFACTOR, INC.                        Ecobee Ltd.
441 California Avenue, Number 2        207 Queens Quay West, Suite 600
Palo Alto, CA 94301                    Toronto, ON M5J 1A7
Phone: (888) 548-0455                  Phone: (877) 932-6233

COUNSEL FOR COMPLAINANT:               Ecobee, Inc.
Reza Mirzaie                           207 Queens Quay West, Suite 600
Marc A. Fenster                        Toronto, ON M5J 1A7
Kristopher Davis                       Phone: (877) 932-6233
C. Jay Chung
James Pickens                          Google LLC
RUSS AUGUST & KABAT                    1600 Amphitheatre Parkway
12424 Wilshire Boulevard, 12th Floor   Mountain View, California 94043
Los Angeles, CA 90025                  Phone: (650) 253-0000
Phone: (310) 826-7474
                                       Carrier Global Corporation
Matthew D. Aichele                     13995 Pasteur Boulevard
Jonathan Link                          Palm Beach Gardens, Florida 33418
RUSS AUGUST & KABAT                    Phone: (561) 365-2000
800 Maine Ave SW, Suite 200
Washington, DC 20024                   Emerson Electric Co.
Phone: (202) 664-0623                  8000 W. Florissant Ave.
                                       P.O. Box 4100
                                       St. Louis, Missouri 63136
                                       Phone: (314) 553-2000

                                       Honeywell International Inc.
                                       300 South Tryon Street
                                       Charlotte, NC 28202
                                       Phone: (704) 627-6200

                                       Resideo Technologies, Inc.
                                       901 E 6th Street
Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 11 of 63




                                  Austin, Texas 78702
                                  Phone: (512) 726-3500

                                  Johnson Controls International, PLC
                                  One Albert Quay
                                  Cork, Ireland, T12 X8N6
                                  Phone: (353) 21-423-5000

                                  Siemens Industry, Inc.
                                  1000 Deerfield Pkwy
                                  Buffalo Grove IL 60089
                                  Phone: (847) 215-1000

                                  Siemens AG
                                  Werner-von-Siemens-Str. 1
                                  80333 Munich
                                  Germany
                                  Phone: + 49 89 636-33443




                             ii
            Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 12 of 63




                                               TABLE OF CONTENTS
I.     INTRODUCTION .............................................................................................................1
II.    THE PARTIES ...................................................................................................................3
       A.        COMPLAINANT ....................................................................................................3
       B.        PROPOSED RESPONDENTS ................................................................................5
                            ecobee ..........................................................................................................5
                            Google ..........................................................................................................6
                            Carrier Global Corporation ..........................................................................6
                            Emerson Electric Co. ...................................................................................7
                            Honeywell International Inc. and Resideo Technologies, Inc. ....................7
                            Johnson Controls International, PLC ...........................................................7
                            Siemens AG and Siemens Industry, Inc. .....................................................7
III.   THE TECHNOLOGY AND PRODUCTS AT ISSUE ...................................................8
IV.    THE ASSERTED PATENTS .........................................................................................11
       A.        U.S. PATENT NO. 8,423,322 ...............................................................................11
                            Identification of the Patent and Ownership ...............................................11
                            Nontechnical Description of the Patent .....................................................12
                            Foreign Counterparts of the Patent ............................................................13
                            Licensees ....................................................................................................13
       B.        U.S. PATENT NO. 8,019,567 ...............................................................................13
                            Identification of the Patent and Ownership ...............................................13
                            Nontechnical Description of the Patent .....................................................14
                            Foreign Counterparts of the Patent ............................................................14
                            Licensees ....................................................................................................15
       C.        U.S. PATENT NO. 10,612,983 .............................................................................15
                            Identification of the Patent and Ownership ...............................................15
                            Nontechnical Description of the Patent .....................................................15
                            Foreign Counterparts of the Patent ............................................................16
                            Licensees ....................................................................................................16
       D.        U.S. PATENT NO. 8,596,550 ...............................................................................16
                            Identification of the Patent and Ownership ...............................................16
                            Nontechnical Description of the Patent .....................................................17
                            Foreign Counterparts of the Patent ............................................................18
                            Licensees ....................................................................................................18
                                                               i
           Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 13 of 63




      E.      U.S. PATENT NO. 8,886,488 ...............................................................................18
                        Identification of the Patent and Ownership ...............................................18
                        Nontechnical Description of the Patent .....................................................19
                        Foreign Counterparts of the Patent ............................................................20
                        Licensees ....................................................................................................20
V.    SPECIFIC INSTANCES OF IMPORTATION ............................................................20
      A.      ECOBEE ................................................................................................................20
      B.      GOOGLE ...............................................................................................................21
      C.      CARRIER ..............................................................................................................21
      D.      EMERSON ............................................................................................................21
      E.      HONEYWELL ......................................................................................................22
      F.      JOHNSON .............................................................................................................22
      G.      SIEMENS ..............................................................................................................22
VI.   UNLAWFUL AND UNFAIR ACTS OF THE PROPOSED RESPONDENTS .........23
      A.      ECOBEE ................................................................................................................24
                        Infringement of the ’567 Patent .................................................................26
                        Infringement of the ’983 Patent .................................................................26
                        Infringement of the ’550 Patent .................................................................26
                        Infringement of the ’488 Patent .................................................................26
      B.      GOOGLE LLC / GOOGLE NEST ........................................................................26
                        Infringement of the ’567 Patent .................................................................27
                        Infringement of the ’983 Patent .................................................................28
                        Infringement of the ’550 Patent .................................................................28
                        Infringement of the ’488 Patent .................................................................28
      C.      CARRIER ..............................................................................................................28
                        Infringement of the ’322 Patent .................................................................29
                        Infringement of the ’567 Patent .................................................................29
                        Infringement of the ’983 Patent .................................................................29
                        Infringement of the ’550 Patent .................................................................30
                        Infringement of the ’488 Patent .................................................................30
      D.      EMERSON ............................................................................................................30
                        Infringement of the ’322 Patent .................................................................31
                        Infringement of the ’567 Patent .................................................................31
                        Infringement of the ’983 Patent .................................................................31
                                                 ii
              Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 14 of 63




                            Infringement of the ’550 Patent .................................................................32
                            Infringement of the ’488 Patent .................................................................32
         E.       HONEYWELL ......................................................................................................32
                            Infringement of the ’322 Patent .................................................................33
                            Infringement of the ’567 Patent .................................................................33
                            Infringement of the ’983 Patent .................................................................33
                            Infringement of the ’488 Patent .................................................................34
         F.       JOHNSON .............................................................................................................34
                            Infringement of the ’322 Patent .................................................................35
                            Infringement of the ’567 Patent .................................................................35
                            Infringement of the ’983 Patent .................................................................35
                            Infringement of the ’488 Patent .................................................................35
         G.       SIEMENS ..............................................................................................................35
                            Infringement of the ’322 Patent .................................................................37
                            Infringement of the ’567 Patent .................................................................37
                            Infringement of the ’983 Patent .................................................................37
                            Infringement of the ’550 Patent .................................................................37
                            Infringement of the ’488 Patent .................................................................37
         VII. CLASSIFICATION OF THE ACCUSED PRODUCTS UNDER THE
         HARMONIZED TARIFF SCHEDULE ........................................................................37
VIII. RELATED LITIGATION ..............................................................................................37
IX.      DOMESTIC INDUSTRY ................................................................................................39
                            Technical Prong .........................................................................................39
                            Economic Prong .........................................................................................40
X.       RELIEF REQUESTED ...................................................................................................42




                                                                 iii
       Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 15 of 63




                                       Exhibits

Exhibit
                                            Description
Number
  1       Certified Copy of U.S. Patent No. 8,423,322
   2      Certified Copy of U.S. Patent No. 8,019,567
   3      Certified Copy of U.S. Patent No. 10,612,983
   4      Certified Copy of U.S. Patent No. 8,596,550
   5      Certified Copy of U.S. Patent No. 8,886,488
   6      Certified Assignment at Reel/Frame 025711/0873
   7      Certified Assignment at Reel/Frame 028389/0621
   8      Certified Assignment at Reel/Frame 031625/0241
   9      “CenterPoint Energy Demand Response Wins National Award”
  10      “EcoFactor Named Innovator of the Year”
  11      “EcoFactor and NV Energy Win PowerGrid International’s Project of the Year”
 12C      EcoFactor’s Identification of Licensees
  13      Infringement Claim Chart for U.S. Patent No. 8,019,567 to ecobee
  14      Infringement Claim Chart for U.S. Patent No. 10,612,983 to ecobee
  15      Infringement Claim Chart for U.S. Patent No. 8,596,550 to ecobee
  16      Infringement Claim Chart for U.S. Patent No. 8,886,488 to ecobee
  17      Infringement Claim Chart for U.S. Patent No. 8,019,567 to Google
  18      Infringement Claim Chart for U.S. Patent No. 10,612,983 to Google
  19      Infringement Claim Chart for U.S. Patent No. 8,596,550 to Google
  20      Infringement Claim Chart for U.S. Patent No. 8,886,488 to Google
  21      Infringement Claim Chart for U.S. Patent No. 8,423,322 to Carrier
  22      Infringement Claim Chart for U.S. Patent No. 8,019,567 to Carrier
  23      Infringement Claim Chart for U.S. Patent No. 10,612,983 to Carrier
  24      Infringement Claim Chart for U.S. Patent No. 8,596,550 to Carrier
  25      Infringement Claim Chart for U.S. Patent No. 8,886,488 to Carrier
  26      Infringement Claim Chart for U.S. Patent No. 8,423,322 to Emerson
  27      Infringement Claim Chart for U.S. Patent No. 8,019,567 to Emerson

                                           iv
       Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 16 of 63




Exhibit
                                            Description
Number
  28      Infringement Claim Chart for U.S. Patent No. 10,612,983 to Emerson
  29      Infringement Claim Chart for U.S. Patent No. 8,596,550 to Emerson
  30      Infringement Claim Chart for U.S. Patent No. 8,886,488 to Emerson
  31      Infringement Claim Chart for U.S. Patent No. 8,423,322 to Honeywell
  32      Infringement Claim Chart for U.S. Patent No. 8,019,567 to Honeywell
  33      Infringement Claim Chart for U.S. Patent No. 10,612,983 to Honeywell
  34      INTENTIONALLY LEFT BLANK
  35      Infringement Claim Chart for U.S. Patent No. 8,886,488 to Honeywell
  36      Infringement Claim Chart for U.S. Patent No. 8,423,322 to Johnson
  37      Infringement Claim Chart for U.S. Patent No. 8,019,567 to Johnson
  38      Infringement Claim Chart for U.S. Patent No. 10,612,983 to Johnson
  39      INTENTIONALLY LEFT BLANK
  40      Infringement Claim Chart for U.S. Patent No. 8,886,488 to Johnson
  41      Infringement Claim Chart for U.S. Patent No. 8,423,322 to Siemens
  42      Infringement Claim Chart for U.S. Patent No. 8,019,567 to Siemens
  43      Infringement Claim Chart for U.S. Patent No. 10,612,983 to Siemens
  44      Infringement Claim Chart for U.S. Patent No. 8,596,550 to Siemens
  45      Infringement Claim Chart for U.S. Patent No. 8,886,488 to Siemens
  46      Receipt from Amazon.com showing purchase of an ecobee3 lite and an ecobee4
          SmartThermostat with Voice Control
  47      Photograph(s) of products and packaging of the ecobee3 lite and ecobee4
          SmartThermostat with Voice Control
  48      Receipt from Google showing purchase of a Nest Learning Thermostat, 3rd
          Generation
  49      Photograph(s) of product and packaging of the Nest Learning Thermostat, 3rd
          Generation
  50      Receipt showing purchase of a Carrier Infinity System Control
  51      Photograph(s) of product and packaging of the Carrier Infinity System Control
  52      Receipt showing purchase of an Emerson ST75, Sensi Touch Smart Thermostat
  53      Photograph(s) of product and packaging of the Emerson ST75, Sensi Touch Smart
          Thermostat
  54      Receipt showing purchase of a Honeywell Wi-Fi Smart Color Thermostat

                                           v
       Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 17 of 63




Exhibit
                                           Description
Number
  55      Photograph(s) of product and packaging of the Honeywell Wi-Fi Smart Color
          Thermostat
  56      Receipt showing purchase of an Johnson TEC3000 Stand-alone Thermostat
          Controller w/Dehumidification (Black)
  57      Photograph(s) of product and packaging of the Johnson TEC3000 Stand-alone
          Thermostat Controller w/Dehumidification (Black)
  58      Receipt showing purchase of a Siemens RDS120 Residential/Light Commercial
          Smart Thermostat, Black
  59      Photograph(s) of product and packaging of the Siemens RDS120
          Residential/Light Commercial Smart Thermostat, Black
  60      INTENTIONALLY LEFT BLANK
  61      INTENTIONALLY LEFT BLANK
  62      Domestic Industry Claim Chart for U.S. Patent No. 8,423,322
  63      Domestic Industry Claim Chart for U.S. Patent No. 8,019,567
  64      Domestic Industry Claim Chart for U.S. Patent No. 10,612,983
  65      Domestic Industry Claim Chart for U.S. Patent No. 8,596,550
  66      Domestic Industry Claim Chart for U.S. Patent No. 8,886,488
 67C      Declaration concerning Domestic Industry
  68      Certified Assignment at Reel/Frame 024907/0382
  69      Certified Assignment at Reel/Frame 027967/0487




                                         vi
        Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 18 of 63




                                        Appendices

Appendix
                                            Description
 Letter
  A1     Certified copy of the prosecution history of U.S. Patent No. 8,423,322
   A2       References cited in the prosecution history of U.S. Patent No. 8,423,322
   B1       Certified copy of the prosecution history of U.S. Patent No. 8,019,567
   B2       References cited in the prosecution history of U.S. Patent No. 8,019,567
   C1       Certified copy of the prosecution history of U.S. Patent No. 10,612,983
   C2       References cited in the prosecution history of U.S. Patent No. 10,612,983
   D1       Prosecution history of U.S. Patent No. 8,596,550
   D2       References cited in the prosecution history of U.S. Patent No. 8,596,550
   E1       Prosecution history of U.S. Patent No. 8,886,488
   E2       References cited in the prosecution history of U.S. Patent No. 8,886,488




                                             vii
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 19 of 63




I.      INTRODUCTION

        1.      This Complaint is filed by Complainant EcoFactor, Inc. (“EcoFactor” or

“Complainant”) pursuant to Section 337 of the Tariff Act of 1930, as amended, 19 U.S.C. § 1337

(“Section 337”), based on the unlawful and unauthorized importation into the United States, the

sale for importation into the United States, and/or the sale within the United States after

importation, of certain smart thermostat systems, smart HVAC systems, smart HVAC control

systems, and components thereof (the “Accused Products”) that infringe one or more claims of

United States Patent Nos. 8,423,322 (“’322 patent”); 8,019,567 (“’567 patent”); 10,612,983 (“’983

patent”); 8,596,550 (“’550 patent”); and 8,886,488 (“’488 patent”) (collectively, the “Asserted

Patents”). Certified copies of the Asserted Patents are attached as Exhibit Nos. 1-5.

        2.      Complainant EcoFactor owns all right, title, and interest in each of the Asserted

Patents. Certified copies of the recorded assignments of the Asserted Patents are attached as

Exhibit Nos. 6-8 and 68-69. Copies of the prosecution history for each of the Asserted Patents are

attached as App. No. A1-E1.

        3.      The proposed Respondents are Ecobee Ltd. and Ecobee, Inc. (collectively,

“Ecobee”); Google LLC (“Nest”); Carrier Global Corporation (“Carrier”); Emerson Electric Co.

(“Emerson”); Honeywell International Inc. and Resideo Technologies, Inc. (“Honeywell”);

Johnson Controls International, PLC (“Johnson”); and Siemens Industry, Inc. and Siemens AG

(“Siemens”) (collectively, the “Proposed Respondents”).

        4.      The Proposed Respondents’ Accused Products infringe at least the following claims

of one or more Asserted Patents in violation of Section 337(a)(1)(B)(i) and 35 U.S.C. §§ 271(a),

(b), and/or (c), either literally or under the doctrine of equivalents:
            Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 20 of 63




                                              Table 1
         Asserted Patent               Asserted Claims                    Respondents
                                      Independent claim 1        Carrier, Emerson, Honeywell,
 U.S. Patent No. 8,423,322           and dependent claims              Johnson, Siemens
                                          2, 5, and 7
                                     Independent claims 1      ecobee, Google, Carrier, Emerson,
                                          and 15 and             Honeywell, Johnson, Siemens
 U.S. Patent No. 8,019,567
                                      dependent claims 2,
                                        5, 7, 16, 19, 20
                                      Independent claim 1      ecobee, Google, Carrier, Emerson,
 U.S. Patent No. 10,612,983          and dependent claims        Honeywell, Johnson, Siemens
                                        2, 3, 16, 17, 18
                                      Independent claims       ecobee, Google, Carrier, Emerson,
                                        1, 9, and 17 and                  Siemens
 U.S. Patent No. 8,596,550
                                      dependent claims 5,
                                        6, 7, 13, 14, 15
                                     Independent claims 1      ecobee, Google, Carrier, Emerson,
                                     and 9, and dependent        Honeywell, Johnson, Siemens
 U.S. Patent No. 8,886,488
                                     claims 2, 5, 7, 8, 10,
                                           13, 14, 15

       5.      On information and belief, and as set forth in this Complaint, each of the Proposed

Respondents imports into the United States, sells for importation into the United States, and/or

sells in the United States after importation Accused Products that directly and/or indirectly infringe

the Asserted Patents.

       6.      As required by 19 U.S.C. §§ 1337(a)(2) and (3), an industry in the United States

relating to the articles protected by the Asserted Patents exists. A domestic industry exists as the

result of activities and investments in the United States related to products that are protected by

the Asserted Patents. These activities include the past, current and ongoing significant and

substantial domestic investments in plant and equipment, labor and capital, and research and

development of EcoFactor and its licensees.

       7.      Complainant EcoFactor seeks a permanent limited exclusion order (“LEO”) under

Section 337(d)(1) that bars from entry into the United States products that infringe any asserted


                                                  2
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 21 of 63




claim of the Asserted Patents that are manufactured, imported, sold for importation into the United

States, or sold within the United States after importation by or on behalf of the Proposed

Respondents, their subsidiaries, related companies, and agents in violation of Section 337.

       8.       Complainant EcoFactor also seeks permanent cease-and-desist orders (“CDO”)

under Section 337(f) against the Proposed Respondents, their affiliates, subsidiaries, successors,

or assigns that prohibit the sale, offer for sale, advertising, marketing, packaging, distribution,

maintenance of inventory, or solicitation of any sale of imported Accused Products that infringe

the Asserted Patents.

       9.       Complainant EcoFactor further seeks the imposition of a bond under Section 337(j)

that covers the importation, sale, or other transfer of the Accused Products that infringe one or

more claims of the Asserted Patents during the 60-day Presidential review period to prevent further

injury to EcoFactor’s domestic industry resulting from the Proposed Respondents’ infringement.

II.    THE PARTIES

       A.       Complainant

       10.      EcoFactor is a privately held company, having its principal place of business at 441

California Avenue, Number 2, Palo Alto, CA 94301. EcoFactor was founded in 2006 and is

headquartered in Palo Alto, California. EcoFactor is a leader in smart home energy management

services. EcoFactor delivers smart home energy management services that improve energy

efficiency, reduce energy bills and vastly increase demand response efficacy – all while

maintaining consumer comfort. EcoFactor’s patented big-data analytics and machine learning

algorithms collect and process massive amounts of residential data – including home

thermodynamics, family comfort preferences and schedules, plus external data such as weather –

to continually monitor, adapt and learn for optimum energy savings. The company provides

homeowners significant cost savings and energy usage benefits. EcoFactor’s award-winning


                                                 3
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 22 of 63




service has been offered through channel partners such as utilities, energy retailers, broadband

service providers and HVAC companies.

       11.      EcoFactor transformed how homes use energy by applying advanced analytics to

connected devices in the home. EcoFactor developed a suite of software known as the “EcoFactor

Platform” that incorporates EcoFactor’s patented data analytics and machine learning algorithms,

as well as EcoFactor’s award-winning smart HVAC control technologies. The EcoFactor Platform

is software that runs on servers, including cloud servers, in the United States, and provides service

to customers in the United States. The source code of the EcoFactor Platform, including for

example the platform, quant, and mobile application source code, that comprises the EcoFactor

Platform was designed by, created by, and is continuously maintained and improved by EcoFactor

employees working in the United States. The EcoFactor Platform actively manages thermostats

on occupants’ behalf in intelligent ways that improve comfort while helping them save time,

energy and money. Utilities, home service providers and homeowners rely on EcoFactor for

demand response, energy efficiency, and HVAC performance monitoring services. The EcoFactor

Platform includes the software that practices EcoFactor’s patents on these features. For example,

the EcoFactor Platform includes EcoFactor’s patented techniques for monitoring the health and

performance of HVAC systems over time, smart thermostat scheduling to improve energy savings

and optimize comfort for occupants, and thermodynamic modeling of the user’s home and HVAC

system to enable dynamic pre-cooling and pre-heating to further improve comfort, save energy, or

both, by creating comfortable schedules that also shift energy usage out of periods of peak energy

demand.

       12.      The HVAC industry and researchers in the field recognize the technological and

commercial impact of EcoFactor’s patented technologies and innovations. For example,

EcoFactor’s demand response solution has been recognized multiple times from the Association

                                                 4
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 23 of 63




of Energy Services Professionals (AESP) for outstanding achievement in pricing and demand

response. Ex. 9. EcoFactor was also named “Innovator of the Year” by San Mateo County

Economic Development Association for EcoFactor’s automated approach to energy efficiency and

demand response services, and has also been named Owler HOT in Redwood City, CA. Exs. 10,

60. Moreover, EcoFactor received Powergrid International’s Demand Response/Energy Efficiency

Project of the Year award, Ex. 11, and was assessed as one of the top innovators with some of the

most commercially important smart home patents.

       13.      The patented innovations at issue in this action were invented by EcoFactor

engineers and researchers. EcoFactor has played a significant role in the development and

advancement of such improvements to energy management technology—and the domestic market

for them. EcoFactor has expended tens of millions of dollars of research and development and

technical services and support in the United States. In recent years, an explosion of imported

products that infringe EcoFactor’s innovative Asserted Patents has significantly eroded

EcoFactor’s market standing for the domestic industry products that practice the Asserted Patents.

EcoFactor, by this Complaint, seeks to prohibit and remedy these unfair and unlawful acts.

       B.       Proposed Respondents

                       ecobee

       14.      ecobee Ltd. is a Nevada limited company with its principal place of business at 334

Adelaide St. W, Toronto, ON M5V 0M1, Canada. Ecobee, Inc. is a Canadian corporation with its

principal place of business at 207 Queens Quay West, Suite 600, Toronto, ON M5J 1A7, Canada.




                                                 5
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 24 of 63




       15.      ecobee, Ltd. designs and manufactures and/or has manufactured on its behalf

abroad the Accused Products that are sold for importation into the United States, imported into the

United States, and/or sold within the United States after importation.1

       16.      ecobee, Inc. designs and manufactures and/or has manufactured on its behalf abroad

the Accused Products that are sold for importation into the United States, imported into the United

States, and/or sold within the United States after importation.

                       Google

       17.      Google LLC is a wholly-owned subsidiary of Alphabet, Inc, and a Delaware limited

liability company with a principal place of business at 1600 Amphitheatre Parkway, Mountain

View, California 94043. Google LLC operates a division named Google Nest (“Google”) which,

on information and belief, is the relevant division with respect to the Accused Products

       18.      Google designs and manufactures and/or has manufactured on its behalf abroad the

Accused Products that are sold for importation into the United States, imported into the United

States, and/or sold within the United States after importation.

                       Carrier Global Corporation

       19.      Carrier Global Corporation is a Delaware corporation with its principal place of

business at 13995 Pasteur Boulevard, Palm Beach Gardens, Florida 33418.

       20.      Carrier designs and manufactures and/or has manufactured on its behalf abroad the

Accused Products that are then sold for importation into the United States, imported into the United

States, and/or sold within the United States after importation.




       1
          All factual assertions throughout this Complaint, if not accompanied by a citation to an
exhibit, are on information and belief.

                                                 6
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 25 of 63




                       Emerson Electric Co.

       21.      Emerson Electric Co. is a Missouri corporation with principal place of business at

8000 W. Florissant Ave., P.O. Box 4100, St. Louis, Missouri 63136.

       22.      Emerson designs and manufactures and/or has manufactured on its behalf abroad

the Accused Products that are then sold for importation into the United States, imported into the

United States, and/or sold within the United States after importation.

                       Honeywell International Inc. and Resideo Technologies, Inc.

       23.      Honeywell International Inc. is a Delaware corporation with principal place of

business at 300 South Tryon Street, Charlotte, NC 28202.

       24.      Resideo Technologies, Inc. is a Delaware corporation with principal place of

business at 901 E 6th Street, Austin, Texas 78702. Resideo was a part of Honeywell until October

2018. Resideo continues to sell Honeywell-branded products, including the Accused Products.

       25.      Honeywell and Resideo design and manufacture and/or have manufactured on their

behalf abroad the Accused Products that are then sold for importation into the United States,

imported into the United States, and/or sold within the United States after importation.

                       Johnson Controls International, PLC

       26.      Johnson Controls International, PLC is an Irish company with principal place of

business at One Albert Quay, Cork, Ireland, T12 X8N6.

       27.      Johnson designs and manufactures and/or has manufactured on its behalf abroad

the Accused Products that are then sold for importation into the United States, imported into the

United States, and/or sold within the United States after importation.

                       Siemens AG and Siemens Industry, Inc.

       28.      Siemens AG is a German company with principal place of business at Werner-von-

Siemens-Str. 1, 80333 Munich, Germany.


                                                 7
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 26 of 63




       29.      Siemens Industry, Inc. is a Delaware corporation with principal place of business

at 1000 Deerfield Pkwy, Buffalo Grove, Illinois 60089. Siemens Industry is a wholly owned

subsidiary of Siemens AG.

       30.      Siemens designs and manufactures and/or has manufactured on its behalf abroad

the Accused Products that are then sold for importation into the United States, imported into the

United States, and/or sold within the United States after importation.

III.   THE TECHNOLOGY AND PRODUCTS AT ISSUE

       31.      Pursuant to 19 C.F.R. §§ 210.10(b)(1) and 210.12(a)(12), the products accused of

infringing one or more of the Asserted Patents are smart thermostat systems, smart HVAC systems,

smart HVAC control systems, and all components (including accessories) thereof offered for sale

by the Proposed Respondents.

       32.      The Accused Products include thermostat systems that connect to and control an

HVAC system, they include smart HVAC systems, and they include components of such systems

such as, for example, hubs, panels, and remote sensors. These thermostat devices communicate

over a network with other devices and systems offered by the same Proposed Respondent. The

Accused Products connect to the network managed by the Proposed Respondent via the Internet.

For example, the Accused Products connect to Respondents’ networked servers and data centers,

online interfaces, and related accessories.

       33.      When connected as designed, the Accused Products form a smart thermostat

system, smart HVAC system, and/or smart HVAC control system. Proposed Respondents’ smart

thermostat systems are “smart” because they are designed to connect to Proposed Respondents’

servers and data centers (including, e.g., cloud-based servers and backend support), related online

interfaces (including, e.g., mobile apps and web portals), and related accessories (e.g., remote

temperature sensors), upon importation. Further, Proposed Respondents’ smart thermostat systems

                                                 8
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 27 of 63




are “smart” because they support and are marketed as providing features to end users that analyze

thermostat and HVAC system data gathered by the smart thermostat systems.

       34.      The Accused Products constitute the “frontend” of the smart thermostat system,

smart HVAC system, and/or smart HVAC control system. Such smart thermostat devices can be

programmed using the servers and the network maintained by a Proposed Respondent and which

form the “backend” for the smart thermostat. Such smart thermostat systems can be programmed

remotely with a web or mobile application offered by a Proposed Respondent. The web or mobile

application communicates with the smart thermostat via computer servers or data centers managed

by the Proposed Respondent, who sells and imports the smart thermostat. Each Proposed

Respondent allows an end user to use a web or mobile application on a mobile phone, tablet,

laptop, or other computing device to control the smart thermostat systems, such as by adjusting

temperature settings.

       35.      These smart thermostat systems also communicate data using the network. For

example, Proposed Respondents’ smart thermostat systems send and receive temperature data

and/or temperature settings using the network.

       36.      Proposed Respondents infringe the Asserted Patents and violate Section 337

through the sale for importation into the United States, importation into the United States, and/or

sale within the United States after importation of such Accused Products. Proposed Respondents’

Accused Products are designed and specially made and adapted to infringe claims of the Asserted

Patents and to embody a material part of the claimed inventions. Proposed Respondents’ Accused

Products are imported into the United States with this infringing design. Proposed Respondents’

Accused Products are then installed and used in the United States according to Proposed

Respondents’ design and instruction. These acts each constitute an unlawful and unfair act.

Unlawful acts also occur when the Proposed Respondents’ Accused Products are used to infringe

                                                 9
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 28 of 63




claims of the Asserted Patents in the United States upon importation. Section IV identifies the

Asserted Patents in detail, along with a further description of the technology covered by each.

Exemplary identifications of such infringing products are provided in Section V.

       37.      EcoFactor’s Platform practices claims of each asserted patent. The EcoFactor

Platform consists of over thirty-four thousand (34,000) source code files, written and maintained

by EcoFactor’s software engineers since the company’s founding. This software functions as a

smart HVAC control system that actively manages thermostats on occupants’ behalf in intelligent

ways. For example, the EcoFactor Platform’s software includes its patented big-data analytics and

machine learning algorithms, which collect and process massive amounts of residential data –

including home thermodynamics, family comfort preferences and schedules, plus external data

such as weather – to continually monitor, adapt and learn for optimum energy savings, time

savings, cost savings, and comfort improvements. The EcoFactor Platform software also includes

its custom feature set for connecting to and programming connected thermostats based on its

analytics engine and homeowner preferences. The EcoFactor Platform includes software programs

that are stored in locations within the United States. The EcoFactor Platform software is stored

and hosted with servers running in the United States, including servers wholly owned by EcoFactor

and servers leased by EcoFactor through a cloud server software hosting service. The EcoFactor

Platform has been designed to function as a smart HVAC control system together with a number

of different programmable communicating thermostats available in the marketplace since the

company was founded. The EcoFactor Platform also includes software programming that allows

end users to adjust temperature settings and otherwise interface with the smart HVAC control

system using a web browser on a mobile phone, tablet, or computer. The EcoFactor Platform also

includes software programs for EcoFactor’s mobile or web-based applications. In 2017, EcoFactor

added the Simple Thermostat to its suite of smart thermostat and smart HVAC control system

                                               10
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 29 of 63




products. EcoFactor designed the Simple Thermostat to integrate with the EcoFactor Platform

software, as other programmable communicating thermostats do.

IV.    THE ASSERTED PATENTS2

       38.      The Asserted Patents relate to heating, ventilation and cooling (“HVAC”) systems

and smart thermostat systems that intelligently control HVAC systems in buildings and homes.

All Asserted Patents have John Douglas Steinberg and Scott Douglas Hublou as co-inventors, and

one of the Asserted Patents additionally has Leo Cheung as a co-inventor. The ’567, ’983, ’488,

and ’322 patents are related and share substantially similar specifications.

       39.      The identification, ownership, non-technical description, foreign counterparts, and

licensees for each Asserted Patent are identified below.

       A.       U.S. Patent No. 8,423,322

                       Identification of the Patent and Ownership

       40.      The ’322 patent, titled “system and method for evaluating changes in the efficiency

of an HVAC system,” issued on April 16, 2013. Ex. 1 (’322 patent). Inventors of the ’322 patent

are John Douglas Steinberg and Scott Douglas Hublou. The ’322 patent is based on U.S. Pat. App.

No. 13/230,610 filed on Sept. 12, 2011, which is a continuation of App. No. 12/211,690 filed on

Sept. 16, 2008. The ’322 patent also claims priority to Provisional App. No. 60/994,011, filed on

Sept. 17, 2007.

       41.      A certified copy of the ’322 patent is attached as Exhibit 1. Pursuant to Commission

Rule 210.12(c)(1), this Complaint is filed with four certified copies of the prosecution history of

the ’322 patent as Appendix A1. Pursuant to Commission Rule 210.12(c)(2), this Complaint is



       2
         The descriptions and any other non-technical descriptions of the Asserted Patents within
this Complaint are for illustrative purposes only. Nothing in this Complaint is intended to express,
either implicitly or explicitly, any position regarding the proper construction or scope of any claim
of any of the Asserted Patents

                                                 11
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 30 of 63




also filed with four copies of each technical reference identified in the prosecution history of the

’322 patent as Appendix A2.

       42.      The expiration date of the ’322 patent is Sept. 16, 2028.

       43.      EcoFactor owns by assignment all rights, title, and interest in the ’322 patent. Ex.

1, Appx A1.

                       Nontechnical Description of the Patent

       44.      The ’322 patent relates to a smart HVAC control system that is configured to

compare the inside temperature of a structure and the outside temperature over time, and to

compare the inside temperatures recorded at multiple different times to determine whether

operational efficiency of the HVAC system has decreased over time. The patented invention

comprises innovative improvements to existing automated smart thermostat systems and solved

technological problems in existing smart thermostat systems and computer networks/systems

pertaining to HVAC systems. The claimed combinations (including, e.g., at least the system

configured to compare the inside temperature of a structure and the outside temperature over time,

and to compare the inside temperatures recorded at multiple different times to determine whether

operational efficiency of the HVAC system has decreased over time) comprise innovative

technological solutions. Indeed, the ’322 patent overcame numerous references during

prosecution. Moreover, approximately 132 later patents and patent applications cite to the ’322

patent or its family, including patents and patent applications of a number of companies that

develop smart thermostat systems (including, e.g., Nest) who tried to solve similar technological

problems but only recognized those technological problems and technological solutions after

EcoFactor.




                                                 12
                Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 31 of 63




                          Foreign Counterparts of the Patent

          45.      Pursuant to Commission Rule 210.12(a)(9)(v), there are no other foreign patents

issued or foreign patent applications pending, filed, abandoned, withdrawn, or rejected

corresponding to the ’322 patent.

                          Licensees

          46.      Pursuant to Commission Rule 210.12(a)(9)(iii), all licensees to the ’322 patent are

identified in Confidential Exhibit 12C. There are no other known licenses relating to the ’322

patent.

          B.       U.S. Patent No. 8,019,567

                          Identification of the Patent and Ownership

          47.      The ’567 patent, titled “system and method for evaluating changes in the efficiency

of an HVAC system,” issued on September 13, 2011. Ex. 2 (’567 patent). Inventors of the ’567

patent are John Douglas Steinberg and Scott Douglas Hublou. The ’567 patent is based on U.S.

Pat. App. No. 12/211,690 filed on September 16, 2008. The ’567 patent claims priority to

Provisional App. No. 60/994,011, filed on September 17, 2007.

          48.      A certified copy of the ’567 patent is attached as Exhibit 2. Pursuant to Commission

Rule 210.12(c)(1), this Complaint is filed with four certified copies of the prosecution history of

the ’567 patent as Appendix B1. Pursuant to Commission Rule 210.12(c)(2), this Complaint is also

filed with four copies of each technical reference identified in the prosecution history of the ’567

patent as Appendix B2.

          49.      The expiration date of the ’567 patent is October 21, 2029.

          50.      EcoFactor owns by assignment all rights, title, and interest in the ’567 patent. Exs.

6-8.




                                                    13
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 32 of 63




                       Nontechnical Description of the Patent

       51.      The ’567 patent relates to a smart HVAC control system that is configured to

compare the inside temperature of a structure and the outside temperature over time, and to

compare the inside temperature with estimation for the rate of change in temperature to determine

whether operational efficiency of the HVAC system has decreased over time. The patented

invention comprises innovative improvements to existing automated smart thermostat systems and

solved technological problems in existing smart thermostat systems and computer

networks/systems pertaining to HVAC systems. The claimed combinations (including, e.g., at least

the system configured to compare the inside temperature of a structure and the outside temperature

over time, and to compare the inside temperature with estimation for the rate of change in

temperature to determine whether operational efficiency of the HVAC system has decreased over

time) comprise innovative technological solutions. Indeed, the ’567 patent overcame numerous

references during. Moreover, approximately 133 later patents and patent applications cite to the

’567 patent or its family, including patents and patent applications of a number of companies that

develop smart thermostat systems (including, e.g., Nest) who tried to solve similar technological

problems but only recognized those technological problems and technological solutions after

EcoFactor.

                       Foreign Counterparts of the Patent

       52.      Pursuant to Commission Rule 210.12(a)(9)(v), there are no other foreign patents

issued or foreign patent applications pending, filed, abandoned, withdrawn, or rejected

corresponding to the ’567 patent.




                                               14
                Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 33 of 63




                          Licensees

          53.      Pursuant to Commission Rule 210.12(a)(9)(iii), all licensees to the ’567 patent are

identified in Confidential Exhibit 12C. There are no other known licenses relating to the ’567

patent.

          C.       U.S. Patent No. 10,612,983

                          Identification of the Patent and Ownership

          54.      The ’983 patent, titled “system and method for evaluating changes in the efficiency

of an HVAC system,” issued on April 7, 2020. Ex. 3 (’983 patent). Inventors of the ’983 patent

are John Douglas Steinberg and Scott Douglas Hublou. The ’983 patent is based on U.S. Pat. App.

No. 16/374,083 filed on April 3, 2019. The ’983 patent claims priority to Provisional App. No.

60/994,011, filed on September 17, 2007.

          55.      A certified copy of the ’983 patent is attached as Exhibit 3. Pursuant to Commission

Rule 210.12(c)(1), this Complaint is filed with four certified copies of the prosecution history of

the ’983 patent as Appendix C1. Pursuant to Commission Rule 210.12(c)(2), this Complaint is also

filed with four copies of each technical reference identified in the prosecution history of the ’983

patent as Appendix C2.

          56.      The expiration date of the ’983 patent is September 16, 2028.

          57.      EcoFactor owns by assignment all rights, title, and interest in the ‘983 patent. Ex.

3, Appx C1.

                          Nontechnical Description of the Patent

          58.      The ’983 patent relates to a smart HVAC control system that is configured to

receive sensor measurement, data from a network connection, and temperature setpoint, is

configured to predict the time necessary for the HVAC system to reach a temperature value, and

to cause the building to reach the temperature by a time value. The patented invention comprises


                                                    15
                Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 34 of 63




innovative improvements to existing automated smart thermostat systems and solved technological

problems in existing smart thermostat systems and computer networks/systems pertaining to

HVAC systems. The claimed combinations (including, e.g., at least the system configured to

receive sensor measurement, data from a network connection, and temperature setpoint, is

configured to predict the time necessary for the HVAC system to reach a temperature value, and

to cause the building to reach the temperature by a time value) comprise innovative technological

solutions. Indeed, the ’983 patent overcame numerous references during. Moreover, approximately

132 later patents and patent applications cite to the ’983 patent or its family, including patents and

patent applications of a number of companies that develop smart thermostat systems (including,

e.g., Nest) who tried to solve similar technological problems but only recognized those

technological problems and technological solutions after EcoFactor.

                          Foreign Counterparts of the Patent

          59.      Pursuant to Commission Rule 210.12(a)(9)(v), there are no other foreign patents

issued or foreign patent applications pending, filed, abandoned, withdrawn, or rejected

corresponding to the ’983 patent.

                          Licensees

          60.      Pursuant to Commission Rule 210.12(a)(9)(iii), all licensees to the ’983 patent are

identified in Confidential Exhibit 12C. There are no other known licenses relating to the ’983

patent.

          D.       U.S. Patent No. 8,596,550

                          Identification of the Patent and Ownership

          61.      The ’550 patent, titled “system, method, and apparatus for identifying manual

inputs to and adaptive programming of a thermostat,” issued on December 3, 2013. Ex. 4 (’550

patent). Inventors of the ’550 patent are John Douglas Steinberg, Scott Douglas Hublou, and Leo


                                                   16
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 35 of 63




Cheung. The ’550 patent is based on U.S. Pat. App. No. 12/778,052 filed on May 11, 2010. The

‘550 patent claims priority to Provisional App. No. 61/215,999, filed on May 12, 2009.

       62.      A certified copy of the ’550 patent is attached as Exhibit 4. Pursuant to Commission

Rule 210.12(c)(1), this Complaint is filed with four certified copies of the prosecution history of

the ’550 patent as Appendix D1. Pursuant to Commission Rule 210.12(c)(2), this Complaint is

also filed with four copies of each technical reference identified in the prosecution history of the

’550 patent as Appendix D2.

       63.      The expiration date of the ’550 patent is September 23, 2032.

       64.      EcoFactor owns by assignment all rights, title, and interest in the ’550 patent. Ex.

7-8, 68.

                       Nontechnical Description of the Patent

       65.      The ’550 patent relates to a smart thermostat system that is configured to access

stored inside temperature and outside temperature measurements, predict the rate of change in

inside temperature in response to changes in outside temperatures, calculate scheduled

programming for a thermostatic controller based on the predicted rate of change that includes at

least one automated setpoint, and compare the automated setpoints with the actual setpoint

programming for the thermostatic controller. The patented invention comprises innovative

improvements to existing automated smart thermostat systems and solved technological problems

in existing smart thermostat systems and computer networks/systems pertaining to HVAC

systems. The claimed combinations (including, e.g., at least the system configured to access stored

inside temperatures and outside temperatures, calculate predicted rates of change in temperature,

calculate scheduled programming for a thermostatic controller based on the predicted rate of

change that includes at least one automated setpoint, and compare the automated setpoints with

the actual setpoint programming for the thermostatic controller) comprise innovative technological

                                                 17
                Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 36 of 63




solutions. Indeed, the ’550 patent overcame numerous references during. Moreover, approximately

101 later patents and patent applications cite to the ’550 patent or its family, including patents and

patent applications of a number of companies that develop smart thermostat systems (including,

e.g., Nest) who tried to solve similar technological problems but only recognized those

technological problems and technological solutions after EcoFactor.

                          Foreign Counterparts of the Patent

          66.      Pursuant to Commission Rule 210.12(a)(9)(v), there are no other foreign patents

issued or foreign patent applications pending, filed, abandoned, withdrawn, or rejected

corresponding to the ’550 patent.

                          Licensees

          67.      Pursuant to Commission Rule 210.12(a)(9)(iii), all licensees to the ’550 patent are

identified in Confidential Exhibit 12C. There are no other known licenses relating to the ’550

patent.

          E.       U.S. Patent No. 8,886,488

                          Identification of the Patent and Ownership

          68.      The ’488 patent, titled “system and method for calculating thermal mass of a

building,” issued on November 11, 2014. Ex. 5 (’488 patent). Inventors of the ’488 patent are John

Douglas Steinberg and Scott Douglas Hublou. The ’488 patent is based on U.S. Pat. App. No.

13/409,729 filed on March 1, 2012. The ’488 patent claims priority to Provisional App. No.

60/994,011, filed on September 17, 2007.

          69.      A certified copy of the ’488 patent is attached as Exhibit 5. Pursuant to Commission

Rule 210.12(c)(1), this Complaint is filed with four certified copies of the prosecution history of

the ’488 patent as Appendix E1. Pursuant to Commission Rule 210.12(c)(2), this Complaint is also




                                                    18
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 37 of 63




filed with four copies of each technical reference identified in the prosecution history of the ’488

patent as Appendix E2.

       70.      The expiration date of the ’488 patent is September 16, 2028.

       71.      EcoFactor owns by assignment all rights, title, and interest in the ’488 patent. Ex.

69.

                       Nontechnical Description of the Patent

       72.      The ’488 patent relates to a smart HVAC control system that is configured to

control an HVAC system at a first location, receive inside temperature measurements from the

location and store them in a database, receive outside temperature measurements from a source

other than the HVAC system, calculate one or more predicted rates of change in inside temperature

based on the status of the HVAC system that are correlated to the outside temperature(s), and to

compare a predicted temperature based on the predicted rate of change with an actual inside

temperature measurement. The patented invention comprises innovative improvements to existing

thermostats and solved technological problems in existing smart thermostat systems and computer

networks/systems pertaining to HVAC systems. The claimed combinations (including, e.g., at least

the system configured to control an HVAC system at a first location, receive inside temperature

measurements from the location and store them in a database, receive outside temperature

measurements from a source other than the HVAC system, calculate one or more predicted rates

of change in inside temperature based on the status of the HVAC system and the outside

temperature, and to compare a predicted temperature based on the predicted rate of change with

an actual inside temperature measurement) comprise innovative technological solutions. Indeed,

the ’488 patent overcame numerous references during. Moreover, approximately 128 later patents

and patent applications cite to the ’488 patent or its family, including patents and patent

applications of a number of companies that develop smart thermostat systems (including, e.g.,

                                                 19
                Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 38 of 63




Nest) who tried to solve similar technological problems but only recognized those technological

problems and technological solutions after EcoFactor.

                            Foreign Counterparts of the Patent

          73.      Pursuant to Commission Rule 210.12(a)(9)(v), there are no other foreign patents

issued or foreign patent applications pending, filed, abandoned, withdrawn, or rejected

corresponding to the ’488 patent.

                            Licensees

          74.      Pursuant to Commission Rule 210.12(a)(9)(iii), all licensees to the ’488 patent are

identified in Confidential Exhibit 12C. There are no other known licenses relating to the ’488

patent.

V.        SPECIFIC INSTANCES OF IMPORTATION

          75.      The unfair acts of the Proposed Respondents involve the design, manufacture,

importation into the United States, sale for importation into the United States, and/or sale within

the United States after importation, of certain smart thermostat systems, smart HVAC systems,

smart HVAC control systems, and components thereof, including, without limitation, the Accused

Products.

          A.       ecobee

          76.      The ecobee Accused Products are manufactured outside of the United States and

sold for importation into the United States, imported into the United States, and/or sold within the

United States after importation. For example, Exhibit 46 is a receipt showing the purchase of an

ecobee3 lite and an ecobee4 SmartThermostat with Voice Control for delivery to an address in the

United States. Exhibit 47 contains photograph(s) of those products and products’ packaging,

delivered to an address in the United States, indicating that Malaysia is the country of origin and

that the product was imported into the United States.


                                                   20
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 39 of 63




       B.        Google

       77.       The Google Accused Products are manufactured outside of the United States and

sold for importation into the United States, imported into the United States, and/or sold within the

United States after importation. For example, Exhibit 48 is a receipt showing the purchase of a

Nest Learning Thermostat, 3rd Generation for delivery to an address in the United States. Exhibit

49 contains photograph(s) of the product and/or product packaging, delivered to an address in the

United States, indicating that Taiwan is the country of origin and that the product was imported

into the United States.

       C.        Carrier

       78.       The Carrier Accused Products are manufactured outside of the United States and

sold for importation into the United States, imported into the United States, and/or sold within the

United States after importation. For example, Exhibit 50 is a receipt showing the purchase of a

Carrier Infinity System Control for delivery to an address in the United States. Exhibit 51 contains

photograph(s) of the product and/or product packaging, delivered to an address in the United

States, indicating that China is the country of origin and that the product was imported into the

United States.

       D.        Emerson

       79.       The Emerson Accused Products are manufactured outside of the United States and

sold for importation into the United States, imported into the United States, and/or sold within the

United States after importation. For example, Exhibit 52 is a receipt showing the purchase of a

Emerson ST75, Sensi Touch Smart Thermostat for delivery to an address in the United States.

Exhibit 53 contains photograph(s) of the product and/or product packaging, delivered to an address

in the United States, indicating that China is the country of origin and that the product was imported

into the United States.


                                                 21
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 40 of 63




       E.       Honeywell

       80.      The Honeywell Accused Products are manufactured outside of the United States

and sold for importation into the United States, imported into the United States, and/or sold within

the United States after importation. For example, Exhibit 54 is a receipt showing the purchase of

a Honeywell Wi-Fi Smart Color Thermostat for delivery to an address in the United States. Exhibit

55 contains photograph(s) of the product and/or product packaging, delivered to an address in the

United States, indicating that Mexico is the country of origin and that the product was imported

into the United States.

       F.       Johnson

       81.      The Johnson Accused Products are manufactured outside of the United States and

sold for importation into the United States, imported into the United States, and/or sold within the

United States after importation. For example, Exhibit 56 is a receipt showing the purchase of a

Johnson TEC3000 Stand-alone Thermostat Controller w/Dehumidification (Black) for delivery to

an address in the United States. Exhibit 57 contains photograph(s) of the product and/or product

packaging, delivered to an address in the United States, indicating that Mexico is the country of

origin and that the product was imported into the United States.

       G.       Siemens

       82.      The Siemens Accused Products are manufactured outside of the United States and

sold for importation into the United States, imported into the United States, and/or sold within the

United States after importation. For example, Exhibit 58 is a receipt showing the purchase of a

Siemens RDS120 Residential/Light Commercial Smart Thermostat, Black for delivery to an

address in the United States. Exhibit 59 contains photograph(s) of the product and/or product

packaging, delivered to an address in the United States, indicating that China is the country of

origin and that the product was imported into the United States.


                                                22
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 41 of 63




VI.    UNLAWFUL AND UNFAIR ACTS OF THE PROPOSED RESPONDENTS

       83.      The Proposed Respondents have engaged in unfair trade practices, including the

sale for importation, importation, and/or sale after importation of certain smart thermostat systems,

smart HVAC systems, smart HVAC control systems, and components thereof, that infringe the

asserted claims of the Asserted Patents. These activities by the Proposed Respondents constitute a

violation of Section 337.

       84.      EcoFactor asserts that Proposed Respondents directly infringe, literally or under the

doctrine of equivalents, actively induce the infringement of, and/or contributorily infringe one or

more asserted claims of the Asserted Patents. Table 1 above identifies the claims asserted against

each Proposed Respondent.

       85.      The infringement allegations contained in this Complaint include the Proposed

Respondents’ (i) direct infringement of the asserted claims (literally and/or under the doctrine of

equivalents); (ii) contributory infringement by knowingly selling products or components thereof

without substantial noninfringing uses that are the same or especially made or especially adapted

for use in an infringement of the asserted claims; and/or (iii) infringement by inducement by

exhibiting an affirmative intent to cause direct infringement of the asserted claims.

       86.      The Proposed Respondents have been given notice of their infringement by, among

other things, the filing and service of this Complaint.

       87.      The Proposed Respondents have induced, and continue to induce, others to infringe

the asserted claims. The Proposed Respondents have taken active steps to encourage and facilitate

direct infringement by others, such as sellers, distributors, and users of the Accused Products, with

knowledge that infringement, such as by contracting for the distribution of the Accused Products,

by marketing the Accused Products, and by creating and/or distributing user manuals, white

papers, datasheets, marketing materials, support and help web pages and tutorials, mobile

                                                 23
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 42 of 63




applications with instructions, instructional videos, and/or similar materials with instructions on

using the Accused Products. The use of the Accused Products in their ordinary and customary

fashion results in infringement of the asserted claims. See Exhibits 13-45.

       88.      The Proposed Respondents have contributorily infringed, and continue to

contributorily infringe, the asserted claims. The Proposed Respondents have sold for importation

into the United States, offered for sale within the United States, and/or imported into the United

States Accused Products that embody a material part of the claimed inventions, that are known by

Proposed Respondents to be specially made or specially adapted for use in an infringing manner

and that are not staple articles or commodities suitable for substantial noninfringing use. See

Exhibits 13-45.

       89.      Complainants provide detailed charts comparing claims of the Asserted Patents to

exemplary products and photographs of the exemplary infringing devices and services.

Complainants assert that the Accused Products infringe the claims set forth in Table 1. Discovery

may reveal that the Accused Products infringe additional claims of the Asserted Patents.

       A.       ecobee

       90.      The ecobee Accused Products include ecobee’s smart thermostat systems (e.g.,

ecobee3 lite, ecobee SmartThermostat with Voice Control), including device-side and cloud-based

features thereof, and related accessories (e.g., ecobee SmartSensor). ecobee’s smart thermostat

systems and related accessories are specifically designed, and especially made and adapted, to

infringe claims of the Asserted Patents and to embody a material part of the claimed inventions.

The ecobee Accused Products are imported into the United States with this infringing design. The

ecobee Accused Products are then installed and used in the United States in ecobee users’ homes

according to ecobee’s design and instructions. These acts each constitute an unlawful and unfair

act.

                                                24
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 43 of 63




       91.      ecobee’s smart thermostat systems are designed to connect to ecobee’s servers and

data centers (including, e.g., cloud-based servers and backend support), related online interfaces

(including, e.g., mobile apps and web portals), and related accessories, upon importation. ecobee’s

smart thermostat systems are designed and intended to be installed in a user’s home, connected to

the user’s HVAC system, and connected to a wireless network for communication with ecobee’s

cloud-based or backend servers and data centers, the online interfaces for the smart thermostat

systems (including the ecobee mobile application and web portal), and related accessories

(including, e.g., an ecobee SmartSensor). ecobee’s smart thermostat systems provide features to

the user that are supported by the various components of the ecobee system. Users actually use the

ecobee smart thermostat systems in this manner in the United States after they are imported and

sold here.

       92.      The imported ecobee Accused Products (e.g., ecobee SmartThermostat with Voice

Control) are not staple articles or commodities suitable for substantial noninfringing use. In the

United States, ecobee actively encourages users of the ecobee Accused Products to use the

products’ smart thermostat features in the normal and intended manner, and according to ecobee’s

design and instructions, which infringes certain claims of the Asserted Patents. The charts

referenced below establish, based on publicly available information, that the ecobee

SmartThermostat with Voice Control and other ecobee Accused Products imported by ecobee

infringe certain claims of the Asserted Patents, either literally or pursuant to the doctrine of

equivalents, and either directly or indirectly under a theory of inducement or contributory

infringement. Upon information and belief, there are no material differences between the ecobee

SmartThermostat with Voice Control and the other ecobee Accused Products with respect to the

unlawful acts described here and illustrated in the charts referenced below.




                                                25
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 44 of 63




                       Infringement of the ’567 Patent

       93.      Exhibit 13 includes a chart comparing independent claims 1 and 15 of the ’567

patent to the ecobee Accused Products, showing that they practice at least these claims.

                       Infringement of the ’983 Patent

       94.      Exhibit 14 includes a chart comparing independent claims 1 and 24 of the ’983

patent to the ecobee Accused Products, showing that they practice at least these claims.

                       Infringement of the ’550 Patent

       95.      Exhibit 15 includes a chart comparing independent claims 1, 9, and 17 of the ’550

patent to the ecobee Accused Products, showing that they practice at least these claims.

                       Infringement of the ’488 Patent

       96.      Exhibit 16 includes a chart comparing independent claims 1 and 9 of the ’488 patent

to the ecobee Accused Products, showing that they practice at least these claims.

       B.       Google LLC / Google Nest

       97.      The Google Nest Accused Products include Google Nest’s smart thermostat

systems (e.g., Nest Learning Thermostat Third Generation and Nest Thermostat), including

device-side and cloud-based features thereof, and related accessories (e.g., Nest Temperature

Sensor). Google Nest smart thermostat systems and related accessories are specifically designed,

and especially made and adapted, to infringe claims of the Asserted Patents and to embody a

material part of the claimed inventions. The Google Nest Accused Products are imported into the

United States with this infringing design. The Google Nest Accused Products are then installed

and used in the United States in Google Nest users’ homes according to Google’s design and

instructions. These acts each constitute an unlawful and unfair act.

       98.      Google Nest smart thermostat systems are designed to connect to Google’s servers

and data centers (including, e.g., cloud-based servers and backend support), related online


                                                26
             Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 45 of 63




interfaces (including, e.g., mobile apps and web portals), and related accessories upon importation.

Google’s Nest-branded smart thermostat systems are designed and intended to be installed in a

user’s home, connected to the user’s HVAC system, and connected to a wireless network for

communication with Google’s cloud-based or backend servers and data centers, the online

interfaces for the smart thermostat systems (including the Nest application and Google Home

application), and related accessories (including, e.g., a Nest Temperature Sensor). Google’s Nest-

branded thermostats provide features to the user that are supported by the various components of

the Google Nest system. Users actually use the Nest Learning Thermostat (3rd Gen.) and Nest

Thermostat in this manner in the United States after they are imported and sold here.

       99.      The imported Google Nest Accused Products (e.g., Nest Learning Thermostat) are

not staple articles or commodities suitable for substantial noninfringing use. In the United States,

Google actively encourages users of the Google Nest Accused Products to use the products’ smart

thermostat features in the normal and intended manner, and according to Google’s design and

instructions, which infringes certain claims of the Asserted Patents. The charts referenced below

establish, based on publicly available information, that the Google Nest Learning Thermostat and

other Google Accused Products imported by Google, including Nest Thermostat, infringe certain

claims of the Asserted Patents, either literally or pursuant to the doctrine of equivalents, and either

directly or indirectly under a theory of inducement or contributory infringement. Upon information

and belief, there are no material differences between the Nest Learning Thermostat and the other

Google Nest Accused Products (e.g. Nest Thermostat) with respect to the unlawful acts described

here and illustrated in the charts referenced below.

                       Infringement of the ’567 Patent

       100.     Exhibit 17 includes a chart comparing independent claims 1 and 15 of the ’567

patent to the Nest Accused Products, showing that they practice at least these claims.

                                                  27
            Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 46 of 63




                       Infringement of the ’983 Patent

       101.    Exhibit 18 includes a chart comparing independent claims 1 and 24 of the ’983

patent to the Nest Accused Products, showing that they practice at least these claims.

                       Infringement of the ’550 Patent

       102.    Exhibit 19 includes a chart comparing independent claims 1, 9, and 17 of the ’550

patent to the Nest Accused Products, showing that they practice at least these claims.

                       Infringement of the ’488 Patent

       103.    Exhibit 20 includes a chart comparing independent claims 1 and 9 of the ’488 patent

to the Nest Accused Products, showing that they practice at least these claims.

       C.      Carrier

       104.    The Carrier Accused Products include Carrier’s smart thermostat systems (e.g.,

Infinity System Control), including device-side and cloud-based features thereof, and related

accessories (e.g., Infinity Series, Infinity System products). Carrier’s smart thermostat systems and

related accessories are specifically designed, and especially made and adapted, to infringe claims

of the Asserted Patents and to embody a material part of the claimed inventions. The Carrier

Accused Products are imported into the United States with this infringing design. The Carrier

Accused Products are then installed and used in the United States in Carrier users’ homes

according to ecobee’s design and instructions. These acts each constitute an unlawful and unfair

act.

       105.    Carrier’s smart thermostat systems are designed to connect to Carrier’s servers and

data centers (including, e.g., cloud-based servers and backend support), related online interfaces

(including, e.g., mobile apps and web portals), and related accessories upon importation. Carrier’s

smart thermostat systems are designed and intended to be installed in a user’s home, connected to

the user’s HVAC system, and connected to a wireless network for communication with Carrierr’s


                                                 28
           Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 47 of 63




backend system, online interfaces, and related accessories. Carrier’s smart thermostat systems

provide features to the user that are supported by the various components of the Carrier Infinity

system. Users actually use the Carrier Infinity thermostat systems in this manner in the United

States after they are imported and sold here.

       106.    The imported Carrier Accused Products (e.g., Infinity System Control) are not

staple articles or commodities suitable for substantial noninfringing use. In the United States,

Carrier actively encourages users of the Carrier Accused Products to use the products’ smart

thermostat features in the normal and intended manner, and according to Carrier’s design and

instructions, which infringes certain claims of the Asserted Patents. The charts referenced below

establish, based on publicly available information, that the Infinity System Control and other

Carrier Accused Products imported by Carrier infringe certain claims of the Asserted Patents,

either literally or pursuant to the doctrine of equivalents, and either directly or indirectly under a

theory of inducement or contributory infringement. Upon information and belief, there are no

material differences between the Infinity System Control and the other Carrier Accused Products

with respect to the unlawful acts described here and illustrated in the charts referenced below.

                       Infringement of the ’322 Patent

       107.    Exhibit 21 includes a chart comparing independent claim 1 of the ’322 patent to the

Carrier Accused Products, showing that they practice at least this claim.

                       Infringement of the ’567 Patent

       108.    Exhibit 22 includes a chart comparing independent claims 1 and 15 of the ’567

patent to the Carrier Accused Products, showing that they practice at least these claims.

                       Infringement of the ’983 Patent

       109.    Exhibit 23 includes a chart comparing independent claims 1 and 24 of the ’983

patent to the Carrier Accused Products, showing that they practice at least these claims.


                                                 29
            Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 48 of 63




                      Infringement of the ’550 Patent

       110.    Exhibit 24 includes a chart comparing independent claims 1, 9, and 17 of the ’550

patent to the Carrier Accused Products, showing that they practice at least these claims.

                      Infringement of the ’488 Patent

       111.    Exhibit 25 includes a chart comparing independent claims 1 and 9 of the ’488 patent

to the Carrier Accused Products, showing that they practice at least these claims.

       D.      Emerson

       112.    The Emerson Accused Products include Emerson’s smart thermostat systems (e.g.,

Sensi Smart Thermostat and Sensi Touch Smart Thermostat) and Sensi Predict, including device-

side and cloud-based features thereof, and related accessories. Emerson’s smart thermostat systems

and related accessories are specifically designed, and especially made and adapted, to infringe

claims of the Asserted Patents and to embody a material part of the claimed inventions. Emerson’s

Accused Products are imported into the United States with this infringing design. Emerson’s

Accused Products are then installed and used in the United States in Emerson users’ homes

according to Emerson’s design and instructions. These acts each constitute an unlawful and unfair

act.

       113.    The Emerson Accused Products are designed to connect to Emerson’s servers and

data centers (including, e.g., cloud-based servers and backend support), related online interfaces

(including, e.g., mobile apps and web portals), and related accessories upon importation.

Emerson’s Accused Products are designed and intended to be installed in a user’s home, connected

to the user’s HVAC system, and connected to a wireless network for communication with each

other and with Emerson’s backend servers, online interfaces, and related accessories. Emerson’s

Accused Products provide features to the user that are supported by the various components of the




                                                30
           Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 49 of 63




Emerson Sensi system. Users actually use the Emerson Sensi systems in this manner in the United

States after they are imported and sold here.

       114.    The imported Emerson Accused Products (e.g., Sensi Touch Smart Thermostat) are

not staple articles or commodities suitable for substantial noninfringing use. In the United States,

Emerson actively encourages users of the Emerson Accused Products to use the products’ smart

thermostat features in the normal and intended manner, and according to Emerson’s design and

instructions, which infringes certain claims of the Asserted Patents. The charts referenced below

establish, based on publicly available information, that the Sensi Touch Smart Thermostat and

other Emerson Accused Products imported by Emerson infringe certain claims of the Asserted

Patents, either literally or pursuant to the doctrine of equivalents, and either directly or indirectly

under a theory of inducement or contributory infringement. Upon information and belief, there are

no material differences between the Sensi Touch Smart Thermostat and the other Emerson

Accused Products with respect to the unlawful acts described here and illustrated in the charts

referenced below.

                       Infringement of the ’322 Patent

       115.    Exhibit 26 includes a chart comparing independent claim 1 of the ’322 patent to the

Emerson Accused Products, showing that they practice at least this claim.

                       Infringement of the ’567 Patent

       116.    Exhibit 27 includes a chart comparing independent claims 1 and 15 of the ’567

patent to the Emerson Accused Products, showing that they practice at least these claims.

                       Infringement of the ’983 Patent

       117.    Exhibit 28 includes a chart comparing independent claims 1 and 24 of the ’983

patent to the Emerson Accused Products, showing that they practice at least these claims.




                                                  31
            Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 50 of 63




                      Infringement of the ’550 Patent

       118.    Exhibit 29 includes a chart comparing independent claims 1, 9, and 17 of the ’550

patent to the Emerson Accused Products, showing that they practice at least these claims.

                      Infringement of the ’488 Patent

       119.    Exhibit 30 includes a chart comparing independent claims 1 and 9 of the ’488 patent

to the Emerson Accused Products, showing that they practice at least these claims.

       E.      Honeywell

       120.    The Honeywell Accused Products include Honeywell’s smart thermostat systems

(e.g., Wi-Fi Smart Thermostat, Wi-Fi 7-Day Programmable Thermostat, WiFi 9000 Color

Touchscreen Thermostat, WiFi Programmable Thermostat, T5 Programmable Thermostat, T5+

Programmable Thermostat, T6 Pro Smart Thermostat, The Round Smart Thermostat, T10 Pro

Smart Thermostat, T9 Smart Thermostat, Wi-Fi Smart Color Thermostat, Wi-Fi Touchscreen

Thermostat), including device-side and cloud-based features thereof, and related accessories (e.g.,

temperature sensor). Honeywell’s smart thermostat systems are specifically designed, and

especially made and adapted, to infringe claims of the Asserted Patents and to embody a material

part of the claimed inventions. The Honeywell Accused Products are imported into the United

States with this infringing design. The Honeywell Accused Products are then installed and used in

the United States in Honeywell users’ homes according to Honeywell’s design and instructions.

These acts each constitute an unlawful and unfair act.

       121.    The Honeywell Accused Products are designed to connect to Honeywell’s servers

and data centers (including, e.g., cloud-based servers and backend support), related online

interfaces (including, e.g., mobile apps and web portals, e.g., Total Connect Comfort App), and

related accessories upon importation. Honeywell’s smart thermostat systems provide features to




                                                32
          Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 51 of 63




the user that are supported by the various components of the Honeywell system. Users actually use

the Honeywell systems in this manner in the United States after they are imported and sold here.

       122.    The imported Honeywell Accused Products (e.g., WiFi 9000 Color Touchscreen

Thermostat) are not staple articles or commodities suitable for substantial noninfringing use. In

the United States, Honeywell actively encourages users of the Honeywell Accused Products to use

the products’ smart thermostat features in the normal and intended manner, and according to

Honeywell’s design and instructions, which infringes certain claims of the Asserted Patents. The

charts referenced below establish, based on publicly available information, that the WiFi 9000

Color Touchscreen Thermostat and other Honeywell Accused Products imported by Honeywell

infringe certain claims of the Asserted Patents, either literally or pursuant to the doctrine of

equivalents, and either directly or indirectly under a theory of inducement or contributory

infringement. Upon information and belief, there are no material differences between the WiFi

9000 Color Touchscreen Thermostat and the other Honeywell Accused Products with respect to

the unlawful acts described here and illustrated in the charts referenced below.

                      Infringement of the ’322 Patent

       123.    Exhibit 31 includes a chart comparing independent claim 1 of the ’322 patent to the

Honeywell Accused Products, showing that they practice at least this claim.

                      Infringement of the ’567 Patent

       124.    Exhibit 32 includes a chart comparing independent claims 1 and 15 of the ’567

patent to the Honeywell Accused Products, showing that they practice at least these claims.

                      Infringement of the ’983 Patent

       125.    Exhibit 33 includes a chart comparing independent claims 1 and 24 of the ’983

patent to the Honeywell Accused Products, showing that they practice at least these claims.




                                                33
            Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 52 of 63




                      Infringement of the ’488 Patent

       126.    Exhibit 35 includes a chart comparing independent claims 1 and 9 of the ’488 patent

to the Honeywell Accused Products, showing that they practice at least these claims.

       F.      Johnson

       127.    The Johnson Accused Products include Johnson’s smart thermostat systems (e.g.,

TEC3000 Series, T9100/T9180), including device-side and cloud-based features thereof, and

related accessories (e.g., temperature sensor). Johnson smart thermostat systems and related

accessories are specifically designed, and especially made and adapted, to infringe claims of the

Asserted Patents and to embody a material part of the claimed inventions. The Johnson Accused

Products are imported into the United States with this infringing design. The Johnson Accused

Products are then installed and used in the United States in Johnson users’ homes according to

Johnson design and instructions. These acts each constitute an unlawful and unfair act. The

Johnson Accused Products are designed to connect to Johnson’s servers and data centers

(including, e.g., cloud-based servers and backend support), related online interfaces (including,

e.g., mobile apps and web portals), and related accessories upon importation. They are designed

to be installed in the user’s home, connect to the user’s HVAC system, and connect to a network

to communicate with Johnson’s servers, related online interfaces, and related accessories.

Johnson’s smart thermostat systems provide features to the user that are supported by the various

components of the Johnson system. Users actually use the Johnson systems in this manner in the

United States after they are imported and sold here.

       128.    The imported Johnson Accused Products (e.g., TEC3000 series) are not staple

articles or commodities suitable for substantial noninfringing use. In the United States, Johnson

actively encourages users of the Johnson Accused Products to use the products’ smart thermostat

features in the normal and intended manner, and according to Johnson design and instructions,


                                                34
            Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 53 of 63




which infringes certain claims of the Asserted Patents. The charts referenced below establish,

based on publicly available information, that the TEC3000 Series and other Johnson Accused

Products imported by Johnson infringe certain claims of the Asserted Patents, either literally or

pursuant to the doctrine of equivalents, and either directly or indirectly under a theory of

inducement or contributory infringement. Upon information and belief, there are no material

differences between the TEC3000 Series and the other Johnson Accused Products with respect to

the unlawful acts described here and illustrated in the charts referenced below.

                      Infringement of the ’322 Patent

       129.    Exhibit 36 includes a chart comparing independent claim 1 of the ’322 patent to the

Johnson Accused Products, showing that they practice at least this claim.

                      Infringement of the ’567 Patent

       130.    Exhibit 37 includes a chart comparing independent claims 1 and 15 of the ’567

patent to the Johnson Accused Products, showing that they practice at least these claims.

                      Infringement of the ’983 Patent

       131.    Exhibit 38 includes a chart comparing independent claims 1 and 24 of the ’983

patent to the Johnson Accused Products, showing that they practice at least these claims.

                      Infringement of the ’488 Patent

       132.    Exhibit 40 includes a chart comparing independent claims 1 and 9 of the ’488 patent

to the Johnson Accused Products, showing that they practice at least these claims.

       G.      Siemens

       133.    The Siemens Accused Products include Siemens’s smart thermostat systems (e.g.,

RDS120 Smart Thermostat, RDS120-B Smart Thermostat), including device-side and cloud-based

features thereof, and related accessories. Siemens smart thermostat systems and related accessories

are specifically designed, and especially made and adapted, to infringe claims of the Asserted


                                                35
           Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 54 of 63




Patents and to embody a material part of the claimed inventions. The Siemens Accused Products

are imported into the United States with this infringing design. The Siemens Accused Products are

then installed and used in the United States in Siemens users’ homes according to Siemens design

and instructions. These acts each constitute an unlawful and unfair act.

         134.   The Siemens Accused Products are designed to connect to Siemens servers and

data centers (including, e.g., cloud-based servers and backend support), related online interfaces

(including, e.g., mobile apps and web portals), and related accessories, upon importation. Siemens

smart thermostat systems provide features to the user that are supported by the various components

of the Siemens system. Users actually use the Siemens systems in this manner in the United States

after they are imported and sold here.

         135.   The imported Siemens Accused Products (e.g., RDS120 Smart Thermostat) are not

staple articles or commodities suitable for substantial noninfringing use. In the United States,

Siemens actively encourages users of the Siemens Accused Products to use the products’ smart

thermostat features in the normal and intended manner, and according to Siemens design and

instructions, which infringes certain claims of the Asserted Patents. The charts referenced below

establish, based on publicly available information, that the RDS120 Smart Thermostat and other

Siemens Accused Products imported by Siemens infringe certain claims of the Asserted Patents,

either literally or pursuant to the doctrine of equivalents, and either directly or indirectly under a

theory of inducement or contributory infringement. Upon information and belief, there are no

material differences between the RDS120 Smart Thermostat and the other Siemens Accused

Products with respect to the unlawful acts described here and illustrated in the charts referenced

below.




                                                 36
           Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 55 of 63




                       Infringement of the ’322 Patent

       136.    Exhibit 41 includes a chart comparing independent claim 1 of the ’322 patent to the

Siemens Accused Products, showing that they practice at least this claim.

                       Infringement of the ’567 Patent

       137.    Exhibit 42 includes a chart comparing independent claims 1 and 15 of the ’567

patent to the Siemens Accused Products, showing that they practice at least these claims.

                       Infringement of the ’983 Patent

       138.    Exhibit 43 includes a chart comparing independent claims 1 and 24 of the ’983

patent to the Siemens Accused Products, showing that they practice at least these claims.

                       Infringement of the ’550 Patent

       139.    Exhibit 44 includes a chart comparing independent claims 1, 9, and 17 of the ’550

patent to the Siemens Accused Products, showing that they practice at least these claims.

                       Infringement of the ’488 Patent

       140.    Exhibit 45 includes a chart comparing independent claims 1 and 9 of the ’488 patent

to the Siemens Accused Products, showing that they practice at least these claims.

VII.   CLASSIFICATION OF THE ACCUSED                           PRODUCTS          UNDER       THE
       HARMONIZED TARIFF SCHEDULE

       141.    The Accused Products are classified under at least the following subheadings of the

Harmonized Tariff Schedule of the United States: 9032.10.00, 9032.20.00, and 9032.89.60

(thermostats). These classifications are exemplary in nature and not intended to restrict the scope

of any exclusion order or other remedy ordered by the Commission.

VIII. RELATED LITIGATION

       142.    The unfair methods of competition and unfair acts contained in this Complaint, and

the subject matter thereof, are not and have not been the subject of any current or prior court or

agency litigation, other than as set forth below.

                                                    37
           Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 56 of 63




       143.    On October 23, 2019, EcoFactor filed a Complaint with the International Trade

Commission. The complaint alleged violations of section 337 based upon the importation into the

United States, the sale for importation, and the sale within the United States after importation of

certain smart thermostat systems, smart HVAC systems, and components thereof by reason of

infringement of certain claims of U.S. Patent No. 8,131,497 (“the ’497 patent”); U.S. Patent No.

8,423,322 (“the ’322 patent”); U.S. Patent No. 8,498,753 (“the ’753 patent”); and U.S. Patent No.

10,018,371 (“the ’371 patent”). The respondents remaining in that Investigation, Inv. No. 337-TA-

1185, which is currently pending before ALJ Shaw, are ecobee Ltd., ecobee, Inc., Google LLC,

Alarm.com Incorporated, Alarm.com Holdings, Inc., and Vivint Inc.

       144.    On January 31, 2020, EcoFactor filed three Complaints in the United States District

Court for the Western District of Texas, Waco Division. The complaints alleged, inter alia, claims

for patent infringement based on the making, use, sale, and offer for sale within the United States

after importation of certain smart thermostat systems, smart HVAC control systems, smart HVAC

systems, and components thereof by reason of infringement of certain claims of U.S. Patent No.

8,412,488, 8,180,492, 8,738,327, and 10,534,382. The defendants in the case include ecobee Ltd.,

ecobee, Inc., Google LLC, and Vivint Inc. The cases include EcoFactor, Inc. v. Google LLC (Case

No. 6:20-cv-00075-ADA), EcoFactor, Inc. v. ecobee, Inc. (Case No. 6:20-cv-00078-ADA), and

EcoFactor, Inc. v. Vivint, Inc. (Case No. 6:20-cv-00080-ADA).

       145.    On November 12, 2019, EcoFactor filed four Complaints in the United States

District Court for the District of Massachusetts. The complaint alleged, inter alia, claims for patent

infringement based on the making, use, sale, and offer for sale within the United States after

importation of certain smart thermostat systems, smart HVAC control systems, smart HVAC

systems, and components thereof by reason of patent infringement. The cases are EcoFactor, Inc.

v. Google LLC (No. 1:19-cv-12322-LTS), EcoFactor, Inc. v. Alarm Inc. and Alarm.com Holdings

                                                 38
           Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 57 of 63




(1:19-cv-12323-LTS), EcoFactor, Inc. v. ecobee, Inc. and ecobee Ltd. (Case No. 1:19-cv-12325-

MBB), and EcoFactor, Inc. v. Vivint Inc. (Case No. 1:19-cv-12327-FDS).

       146.    Google LLC filed IPR petitions regarding the patents asserted in the prior cases

noted above: IPR2020-00946 (Pat. No. 8,131,497) (PTAB denied institution); IPR2020-00947

(Pat. No. 8,131,497) (PTAB denied institution); IPR2020-00968 (Pat. No. 8,423,322) (PTAB

denied institution); IPR2020-01504 (Pat. No. 8,498,753) (institution decision yet to be issued);

IPR2021-0054 (Pat. No. 10,534,382) (institution decision yet to be issued); IPR2021-0409 (Pat.

No. 8,412,488) (institution decision yet to be issued); IPR2021-0454 (Pat. No. 8,738,327)

(institution decision yet to be issued); and IPR2021-0488 (Pat. No. 8,180,492) (institution decision

yet to be issued).

IX.    DOMESTIC INDUSTRY

       147.    A domestic industry exists under Section 337(a)(2) and 337(a)(3). In particular, a

domestic industry exists as a result of EcoFactor’s significant investment in plant and equipment,

significant employment of labor and capital, and substantial investment in engineering and

research and development with respect to EcoFactor’s energy platform (“EcoFactor Platform”)

that practices and is protected by the Asserted Patents. 19 U.S.C. § 1337(a)(3)(A)-(C).

                       Technical Prong

       148.    EcoFactor makes significant and substantial investments in plant and equipment,

labor and capital, and engineering and research and development with respect to products that

practice one or more claims of each of the Asserted Patents (the “EcoFactor Products”), including

the EcoFactor Platform. The EcoFactor Platform consists of over thirty-four thousand (34,000)

source code files, written and maintained by EcoFactor’s software engineers since the company’s

founding. This software functions as a smart HVAC control system that actively manages

thermostats on occupants’ behalf in intelligent ways. For example, the EcoFactor Platform’s


                                                39
           Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 58 of 63




software includes its patented big-data analytics and machine learning algorithms, which collect

and process massive amounts of residential data – including home thermodynamics, family

comfort preferences and schedules, plus external data such as weather – to continually monitor,

adapt and learn for optimum energy savings, time savings, cost savings, and comfort

improvements. The EcoFactor Platform’s software also includes its custom feature set for

connecting to and programming connected thermostats based on its analytics engine and

homeowner preferences. The EcoFactor Platform includes software programs that are stored in

locations within the United States. The EcoFactor Platform software is stored and hosted with

servers running in the United States, including servers wholly owned by EcoFactor and servers

leased by EcoFactor through a cloud server software hosting service. The EcoFactor Platform has

been designed to function as a smart HVAC control system together with a number of different

programmable communicating thermostats available in the marketplace since the company was

founded. The EcoFactor Platform also includes software programming that allows end users to

adjust temperature settings and otherwise interface with the smart HVAC control system using a

web browser on a mobile phone, tablet, or computer. The EcoFactor Platform also includes

software programs for EcoFactor’s mobile or web-based applications. In 2017, EcoFactor added

the Simple Thermostat to its suite of smart thermostat and smart HVAC control system products.

EcoFactor designed the Simple Thermostat to integrate with the EcoFactor Platform’s software

programming, as other programmable communicating thermostats do.

       149.    Exhibits 62-66 are claim charts demonstrating that the EcoFactor Products practice

at least one claim of the Asserted Patents.

                       Economic Prong

       150.    EcoFactor has in the United States, with respect to the EcoFactor Products, millions

of dollars in investments in plant and equipment, significant employment of labor and capital, and

                                                40
           Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 59 of 63




substantial investments in exploitation of the Asserted Patents, including in research and

development. These investments and employment are all with respect to protected products, such

as the EcoFactor Platform, and the Asserted Patents. Confidential Exhibit 67C is a declaration

from EcoFactor’s Chief Executive Officer, Shayan Habib, detailing EcoFactor’s significant and

substantial activities, investments, and employment with respect to the Asserted Patents.

       151.    EcoFactor is the assignee of the Asserted Patents. Exs. 1-8, 68-69, Appxs. A1, B1,

C1, D1, and E1. EcoFactor designs, develops, manufactures, sells, and supports products, within

the United States, that are protected by at least one claim of each of the Asserted Patents.

       152.    EcoFactor was founded in 2006 and is headquartered in Palo Alto, California.

EcoFactor is a leader in smart home energy management services. EcoFactor delivers smart home

energy management services that improve energy efficiency, reduce energy bills and vastly

increase demand response efficacy – all while maintaining consumer comfort. EcoFactor’s

patented big-data analytics and machine learning algorithms collect and process massive amounts

of residential data – including home thermodynamics, family comfort preferences and schedules,

plus external data such as weather – to continually monitor, adapt and learn for optimum energy

savings. The company provides homeowners significant cost savings automatically. EcoFactor’s

award-winning service has been offered through channel partners such as utilities, energy retailers,

broadband service providers and HVAC companies.

       153.    EcoFactor has transformed how homes use energy by applying advanced analytics

to connected devices in the home. The EcoFactor Platform actively manages thermostats on

occupants’ behalf in intelligent ways that improve comfort while helping them save time, energy

and money. Utilities, home service providers and homeowners rely on EcoFactor for demand

response, energy efficiency, and HVAC performance monitoring services.




                                                 41
           Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 60 of 63




       154.    EcoFactor has invested and continues to make significant investments in domestic

labor and capital relating to the EcoFactor Product, including through its strategic partnership with

Bidgely. Details relating to EcoFactor’s domestic expenditures on labor and capital are set forth in

Confidential Exhibit 67.

       155.    EcoFactor has also invested and continues to make significant investments in

domestic plant and equipment relating to the EcoFactor Product. Details relating to EcoFactor’s

domestic expenditures on plant and equipment are set forth in Confidential Exhibit 67.

       156.    EcoFactor has also invested and continues to make substantial investments in

engineering and research and development relating to the EcoFactor Product and the Asserted

Patents. Details relating to EcoFactor’s domestic expenditures on engineering and research and

development are set forth in Confidential Exhibit 67.

X.     RELIEF REQUESTED

       157.    The Proposed Respondents have infringed and will continue to infringe the

Asserted Patents as specified in Sections V and VI above, unless the Commission prohibits the

importation into and sale within the United States after importation of the Accused Products.

       158.    Accordingly, EcoFactor respectfully requests that the United States International

Trade Commission:

               a)      institute an investigation pursuant to Section 337 of the Tariff Act of 1930,

as amended, 19 U.S.C. § 1337, into Proposed Respondents’ violations of Section 337 arising from

the sale for importation into the United States, importation, and/or sale within the United States

after importation of certain smart thermostat systems, smart HVAC systems, smart HVAC control

systems, and components thereof that infringe the Asserted Patents;

               b)      schedule and conduct a hearing, pursuant to Section 337(c), for purposes of

receiving evidence and hearing argument concerning whether Proposed Respondents have violated

                                                 42
           Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 61 of 63




Section 337 and, following the hearing, determine that Proposed Respondents have violated

Section 337;

               c)     issue a permanent limited exclusion order, pursuant to Section 337(d) and

(f)(1), specifically directed to each named Respondent and each of their respective subsidiaries

and affiliates, excluding from entry into the United States all Accused Products that infringe one

or more claims of the Asserted Patents;

               d)     issue permanent cease and desist orders, pursuant to Section 337(f),

directing Proposed Respondents to cease and desist from importing, selling, selling for

importation, offering for sale, using, demonstrating, promoting, marketing, and/or advertising in

the United States Proposed Respondents’ smart thermostat systems, smart HVAC systems, smart

HVAC control systems, and components thereof that infringe one or more claims of the Asserted

Patents;

               e)     impose a bond on importation and sales of infringing products during the

60-day Presidential review period pursuant to 19 U.S.C. § 1337(j); and

               f)     grant all such other and further relief as it deems appropriate under the law,

based upon the facts complained of herein and as determined by the investigation.



 Dated: February 25, 2021                            Respectfully submitted,

                                                     /s/ Matthew D. Aichele

                                                     Reza Mirzaie
                                                     Marc A. Fenster
                                                     Kristopher Davis
                                                     C. Jay Chung
                                                     James Pickens
                                                     RUSS AUGUST & KABAT
                                                     12424 Wilshire Boulevard, 12th Floor
                                                     Los Angeles, CA 90025
                                                     Telephone: (310) 826-7474

                                                43
Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 62 of 63




                                  Matthew D. Aichele
                                  Jonathan Link
                                  RUSS AUGUST & KABAT
                                  800 Maine Ave SW, Suite 200
                                  Washington, DC. 20024
                                  Telephone: (202) 664-0623

                                  Attorneys for Complainant EcoFactor, Inc.




                             44
          Case 5:21-cv-01468 Document 1-5 Filed 03/01/21 Page 63 of 63




           THE UNITED STATES INTERNATIONAL TRADE COMMISSION
                            WASHINGTON, D.C.

In the Matter of                               §
                                               §
CERTAIN SMART THERMOSTAT                       §
SYSTEMS, SMART HVAC SYSTEMS,                   §   Investigation No. 337-TA-_____
SMART HVAC CONTROL SYSTEMS,                    §
AND COMPONENTS THEREOF                         §




I, Shayan Habib, declare, in accordance with 19 C.F.R. § 210.12(a)(1), as follows:

   1. I am the Chief Executive Officer of EcoFactor, Inc. and I am duly authorized to sign this
      Complaint;

   2. I have read the Complaint and am aware of its contents;

   3. The Complaint is not being presented for any improper purpose, such as to harass or to
      cause unnecessary delay or needless increase in the cost of the investigation or related
      proceeding;

   4. To the best of my knowledge, information and belief founded upon reasonable inquiry,
      claims, defenses, and other legal contentions therein are warranted by existing law or by a
      non-frivolous argument for the extension, modification, or reversal of existing law or the
      establishment of new law;

   5. The allegations and other factual contentions have evidentiary support or are likely to
      have evidentiary support after a reasonable opportunity for further investigation or
      discovery.

I declare under the penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed on February _25_, 2021



___________________________________
Shayan Habib
Chief Executive Officer
EcoFactor, Inc.
